“VN ARs UNETED STM Es Vac]

 

\ ONC Cole SAS TEW DzS Tc]

 

Ck OU Moh

 

\ SUNN res Ceaer

 

 

 

 

 

Lomone x, Aneel - Eck LENE OF COURT

No Ose N00 CELVe |4-264-SWP CU

te Zanhuns ek oh, FILED  _
Yekengoanls JUN =" onan

 

 

 

 

 

| PATS go see
Bye TG
Chet, US. Oiswict Couet

 

 

 

UNS EQUA fof LENE

 

SCout

 

 

Anas Kb ods Wis Conk Yo Spank var lent Ok Court

 

Quraran Ko Cle Jol RCE, Rrombill Word _\ae Adietng

 

NO yslreaS Zrypple Mortis Order Whom {4 a tnmete

 

Confed Gk We Loudon Coprereatiom | facts) Under the

 

Cok FL CA. 8, So OOK Pott nusk chain Nine of Cant

 

Onde We Comrk (uek Nyonk loawme Yo Me efent ace Wilh

 

Lune WUeCoQ) ond Saas 3 Xb Ve delve 4 15 Con fired

 

Cen Whee Luce, Clamitll adie Yair Courk bo cal.

 

ver “Ligon of Cont” Yo defoge hor On Wien Lisnalt

 

Morons Parer \oculed ol Laudin éonawel? onal foes

 

ve Wie Texel Aamir dors Pray

 

Corkec fu Atrlemnp ye & on Hh? 4 1 — (7

 

 

doi of Iss iets ,

 

Aye Due (A2ee
Sy
2 \

 

 

 
 

C othe rrude AQ, Aepure

 

 

Z \wre\d| Cont! Vouk on Ve — day ofa

 

Leto Z Pluced We fore yoins it mh

 

Nhe OsSan Yad POON? Lo We Ye phy AdMRess

 

 

oDitte L, Matt

 

v A): Boal% 40%

 

Vor, QL LY 36%

 

 

 

Lom one WN, ) ohn rola

 

D\c.C.

 

Vo. Bert SUE oe

 

lektrlan , Ol 730s/

 

 

 

 

 

 

 

 

 

 

 

 

 

 

vi te

 

 

 
